Case 1:20-cr-00070-DKC Document1 Filed 02/20/20 Page 1 of 2
KSC/02.18.20

USAO 2018R00583

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

UNITED STATES OF AMERICA *
* UNDER SEAL
v. *
CRIMINALNO. LO KC.-20-070
RAJEIM ALI BRADSHAW, *
, * (Possession of a Firearm by
Defendant. * a Prohibited Person, 18 U.S.C.
* § 922(¢)(1); Forfeiture, 18 U.S.C.
* § 924(d), 28 U.S.C. § 2461(c)) Ae
* Be Do
Rew EEK , 2 Be
ao “vt cee
othe Cc gt kf
INDICTMENT Bin @ BOE
ef 2, Not
rt Qo TAS
COUNT ONE en 0 Re
(Possession of a Firearm by a Prohibited Person) BR = eG
wt o Bo Be
The Grand Jury for the District of Maryland charges that: & < ©

On or about June 20, 2019, in the District of Maryland, the defendant,
| RAJEIM ALI BRADSHAW,
knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm, to wit, a Glock .40 caliber semi-automatic
pistol with serial number NFK540, and the firearm was in and affecting commerce.

18 U.S.C. § 922(g).
Case 1:20-cr-00070-DKC Document1 Filed 02/20/20 Page 2 of 2

FORFEITURE

The Grand Jury for the District of Maryland further charges that:

1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendant
that the United States will seek forfeiture as part of any sentence in accordance with Title 18,
United States Code, Section 924(d), and Title 28, United States Code, Section 2461(c), as a result
of the defendant’s conviction under Count One of the Indictment.

2. As aresult of the offense alleged in Count One of this Indictment, the defendant,

RAJEIM ALI BRADSHAW,

shall forfeit to the United States the firearm involved in the commission of the offense, to wit, the
Glock .40 caliber semi-automatic pistol with serial number NFK540.

18 U.S.C. § 924(d); 28 U.S.C. § 2461(c).

 

 

 

Robe VW. Yun
Robert K. Hur @:. cri
United States Attorney _
A TRUE BILL:
SIGNATURE REDACTED 1 aheolzoz0
-Foreperson ae Date
